                                                                JS-6
 1

 2
 3
 4
 5
 6
 7
 8                    UNITED STATES DISTRICT COURT
 9                  CENTRAL DISTRICT OF CALIFORNIA
10
11   HALL L. JOHNSON III,                     Case No. 2:20-cv-01198-RGK (PD)
12                    Petitioner,
                                              JUDGMENT
13         v.
14   WILLIAM SULLIVAN, Warden,
15                    Respondent.
16
17        Pursuant to the Court’s Order Accepting the Report and
     Recommendation of United States Magistrate Judge,
18
          IT IS ADJUDGED that the Petition is dismissed with prejudice.
19
20
21   DATED: June 15, 2021
22
                                    ____________________________________________
23
                                         R. GARY KLAUSNER
24                                       UNITED STATES DISTRICT JUDGE
25
26
27
28
